— Appeal from an order of the Ulster County Special Term (Sehiriek, J.) of the Supreme Court, entered in the Ulster County clerk’s office March 31, 1943, denying plaintiff’s motion for an order extending certain provisions of an injunction order granted August 21, 1926, in aid of the enforcement of a judgment of the Supreme Court in an ejectment action rendered in favor of the plaintiff and against the defendants, entered in said county August 27,1925, since which *1032time plaintiff conveyed his interest and title to the lands concerned to others and has not since reacquired either title or right to possession thereof. Order affirmed, with ten dollars costs. All concur.